USCA11 Case: 21-10421      Date Filed: 12/23/2021   Page: 1 of 4




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10421
                   ____________________

DARIUS CLARKE, M.D.,
RESTORATIVE HEALTH AND WELLNESS, PLLC,
ex rel,
                                           Plaintiffs-Appellants,
STATE OF FLORIDA,
                                                       Plaintiff,
versus
HEALTHSOUTH CORPORATION,
n.k.a. Encompass Health Corporation,
REHABILITATION         HOSPITAL        CORPORATION           OF
AMERICA, LLC,
d.b.a. Encompass Health Rehabilitation Hospital of Richmond,
USCA11 Case: 21-10421         Date Filed: 12/23/2021     Page: 2 of 4




2                       Opinion of the Court                 21-10421

                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 8:14-cv-00778-VMC-AAS
                    ____________________

Before WILLIAM PRYOR, Chief Judge, GRANT, and HULL, Circuit
Judges.
PER CURIAM:
       Plaintiffs Dr. Darius Clarke and his company Restorative
Health and Wellness, PLLC (collectively “Dr. Clarke”) filed a qui
tam complaint against HealthSouth Corp. and related entities
(“HealthSouth”) on behalf of the United States and twenty states
asserting claims under the False Claims Act (“FCA”), 31 U.S.C.
§§ 3729-31, and analogous state laws. The qui tam complaint
alleged, inter alia, that HealthSouth engaged in fraudulent
Medicare billing practices in violation of § 3729. It also alleged that
HealthSouth had retaliated against Dr. Clarke, the Medical
Director at one of HealthSouth’s inpatient rehabilitation facilities,
in violation of the anti-retaliation provision in § 3730(h)(1).
      After the United States intervened, the parties settled the qui
tam claims, which were voluntarily dismissed, leaving only Dr.
Clarke’s § 3730(h)(1) retaliation claim. Following additional
USCA11 Case: 21-10421              Date Filed: 12/23/2021       Page: 3 of 4




21-10421                    Opinion of the Court                             3

discovery, the district court granted HealthSouth’s motion for
summary judgment on Dr. Clarke’s retaliation claim.
        The district court determined that to state a § 3730(h)
retaliation claim, the plaintiff must show that: (1) the employee
engaged in conduct protected under the FCA; (2) the employer
knew the employee was engaged such conduct; and (3) the
employer retaliated against the employee because of such conduct.
In granting summary judgment, the district court assumed Dr.
Clarke had engaged in protected conduct under the FCA but
concluded that Dr. Clarke had failed to create a genuine dispute of
material fact (1) as to whether HealthSouth knew he had engaged
in protected conduct, and (2) as to whether HealthSouth had
retaliated against him because of the protected conduct; thus, he
failed to establish a prima facie case of § 3730(h)(1) retaliation. On
appeal, Dr. Clarke does not dispute the district court’s three-part
formulation of the prima facie case but challenges the district
court’s rulings that there were no genuine issues of material fact as
to the second and third elements.
       Further, in reaching its conclusion as to the third element
about causation, the district court applied the McDonnell Douglas
framework and concluded that HealthSouth had articulated a
legitimate reason for its actions as to Dr. Clarke and that Dr. Clarke
had not shown pretext. 1 We need not decide whether the
McDonnell Douglas framework applies to this type of retaliation

1   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973).
USCA11 Case: 21-10421        Date Filed: 12/23/2021     Page: 4 of 4




4                      Opinion of the Court                21-10421

claim because neither party challenged its application to a
§ 3730(h)(1) retaliation claim. Furthermore, HealthSouth did show
legitimate reasons for its actions, and on appeal Dr. Clarke has not
challenged the district court’s ruling as to pretext.
       After careful review of the parties’ briefs and the record and
with the benefit of oral argument, we conclude that Dr. Clarke has
shown no reversible error in the district court’s ultimate decision
to grant summary judgment in favor of HealthSouth.
      AFFIRMED.